UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LAROSE T. SHIRLEY,
Plaintiff-Appellant,

v.
                                                                      No. 98-1750
BARBARA DRAKE, official capacity;
MARY CRAIG, individual capacity;
ARLINGTON COUNTY, VIRGINIA,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan Jr., Senior District Judge.
(CA-98-368-A)

Argued: January 27, 1999

Decided: April 12, 1999

Before WILKINSON, Chief Judge, and NIEMEYER and
TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Ernest Paul Francis, ERNEST P. FRANCIS, LTD.,
Arlington, Virginia, for Appellant. Joseph Peter Dyer, Jr., SICILI-
ANO, ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for
Appellee Craig; Ara Loris Tramblian, Deputy County Attorney,
Arlington, Virginia, for Appellees Drake and Arlington County.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

This matter emanates from an order issued by a Virginia domestic
relations court prohibiting LaRose T. Shirley ("Shirley") from having
any contact with her teenage granddaughter ("Jane").1 Shirley filed an
action under 42 U.S.C.A. § 1983 (West Supp. 1998), seeking to
impose liability against Mary E. Craig ("Craig"), an Assistant Arling-
ton County Attorney, for her role in procuring the order. Shirley also
sought injunctive relief against Craig's supervisor, Barbara Drake
("Drake"), who played no role whatsoever in the state proceedings,
and Arlington County itself. The district court granted summary judg-
ment against Shirley and dismissed her complaint in its entirety. We
affirm.

I.

In January 1996, Jane informed Arlington County police that her
father, George Patrick Crapps ("Crapps"), had sexually assaulted her.2
At the time of her complaint, Jane was living with her mother and
Crapps. Shirley, Crapps' mother, also resided with the family.

As a result of Jane's allegations against Crapps, the Arlington
County Department of Social Services ("DSS") initiated an abuse and
neglect petition in the Arlington Juvenile and Domestic Relations
Court (the "JDR Court") and a guardian ad litem was appointed to
protect Jane's interests. The JDR Court initially ordered that Jane be
removed temporarily to the custody of DSS, but she was returned to
her mother's custody shortly thereafter.
_________________________________________________________________
1 In an attempt to protect the identity of Shirley's granddaughter, who
was a young teenager at the time of these events, we refer to her as Jane,
which is not her real name.
2 Crapps was ultimately convicted of taking indecent liberties with Jane
and was sentenced to prison.

                    2
Craig represented DSS in prosecuting the removal petition in JDR
Court. During the course of the proceedings, Craig learned that Shir-
ley had removed Jane from school without the knowledge of Jane's
mother and had taken Jane to meet with an attorney that Shirley had
retained to represent her son on sexual assault charges. At this meet-
ing, Shirley allegedly pressured Jane to recant her assertion that
Crapps had sexually abused her -- an allegation that Shirley denies.
Based on this information, and with the full support of Jane's guard-
ian ad litem who was charged with protecting Jane's best interests,
DSS obtained a protective order from the JDR Court directing that
Crapps and Shirley "have no contact whatsoever with [Jane] until fur-
ther order of this Court." Shirley was not present at the hearing before
the JDR Court, and she contends that she received no notice that DSS
was seeking such an order. Nevertheless, despite her belief that the
protective order was illegal and that Craig, acting on behalf of DSS,
disregarded state law in obtaining the order, Shirley did not seek, and
has never sought, a modification of the order by the JDR Court, nor
has she ever pursued an appellate remedy in the Virginia courts.

Instead, Shirley seeks relief in federal court pursuant to § 1983.
Specifically, Shirley alleges that Craig violated her procedural and
substantive due process rights in pursuing the protective order on
behalf of DSS. She also believes that Craig encroached upon her First
Amendment rights. Shirley additionally asserts that Arlington County
and Drake infringed her due process rights and that the federal courts
should intervene and enjoin enforcement of the JDR Court's order.

II.

A.

We turn first to Shirley's claims that Craig's role in obtaining the
protective order subjects Craig to liability under§ 1983. The district
court concluded that Craig enjoyed absolute immunity from this
action, and we agree. Prosecutors are absolutely immune from civil
liability under § 1983 when they are performing functions which are
"intimately associated with the judicial phase of the criminal process."
Imbler v. Pachtman, 424 U.S. 409, 430 (1976). Provided a state's
attorney is acting "within the scope of [her] duties in initiating and
pursuing a criminal prosecution," she is absolutely immune to suit

                    3
pursuant to § 1983. Id. at 410. In making an immunity determination,
we are to consider "`the nature of the function performed, not the
identity of the actor who performed it.'" Kalina v. Fletcher, 118 S. Ct.
502, 508 (1997) (quoting Forrester v. White, 484 U.S. 219, 229
(1988)). Absolute immunity attaches when the prosecutor is perform-
ing "the traditional functions of an advocate." Id. at 510. Clearly, one
of the classic functions of an advocate is the presentation of a motion
to the court, which necessarily requires the prosecutor to summarize
the supporting evidence, i.e., to make representations to the court
regarding the facts. See id. at 509-510. An attorney for the state who
represents DSS in a proceeding involving the alleged abuse and
neglect of a child is entitled to the same protection in her advocacy
role that she would have if she were representing the state in a crimi-
nal proceeding. See Vosburg v. Department of Soc. Servs., 884 F.2d
133, 138 (4th Cir. 1989) (holding that "social workers are absolutely
immune from liability resulting from their decision to file a [custody]
removal petition").

Shirley alleges simply that Craig made false representations to the
JDR Court in obtaining the protective order. Even if Craig's presenta-
tion of facts to the JDR Court ultimately proved to include false infor-
mation, there is no dispute that Craig served as the DSS attorney in
seeking the protective order against Crapps and Shirley, and that any
information she furnished to the court was provided during the course
of her motion. Craig was obviously performing a traditional function
of an advocate and is entitled to absolute immunity. See id.

Nevertheless, Shirley makes the unsupported assertion that Craig
served as a witness during the proceedings, which removed Craig
from the protective sweep of absolute immunity under Kalina. There
is utterly nothing in the record to indicate Craig did anything other
than recite background facts to the JDR Court -- a function that is
clearly protected by absolute immunity. Indeed, in her complaint,
Shirley alleges only that Craig made "misrepresentations" and "accu-
sations" to the JDR Court; Shirley does not allege that Craig testified
under oath or presented her own affidavit in support of the motion.
Even if we accept these allegations as true, Craig was clearly acting
within her role as an advocate. Thus, Craig is protected by absolute
immunity.

                    4
B.

Shirley's claims against Arlington County and Drake are even
more troublesome. To the extent Shirley contends that Arlington
County and Drake are subject to liability under§ 1983, her claims are
wildly off the mark. Shirley's complaint alleges that Arlington
County violated her due process rights because the protective order
"was entered in a court established by and for defendant Arlington
County and was the result of efforts initiated by one of its attor-
ney/employees." As the district court correctly concluded, the JDR
Court is a court of the Commonwealth of Virginia, not of Arlington
County. See Va. Code Ann. § 16.1-69.7, 69.8 (Michie 1996). More-
over, Shirley does not even allege that an Arlington County policy
caused her supposed deprivations, much less offer any facts in sup-
port of such an assertion. Therefore, Shirley's assertions against
Arlington County rest on a respondeat superior theory of liability --
clearly not a viable basis for recovery under § 1983. See Monell v.
New York City Dep't of Soc. Servs., 436 U.S. 658, 691 (1978). And,
Drake played no role in obtaining the protective order. Drake is a
party to the case only because she is employed as Craig's supervisor.
Thus, Shirley cannot impose damages against Drake under § 1983.

To avoid the effect of these conclusions, Shirley argues that she is
nevertheless entitled to injunctive relief against Arlington County and
Drake under § 1983. Below, she sought an order from the district
court enjoining Arlington County and Drake "from taking any mea-
sures to enforce" the protective order issued by the JDR Court. In
essence, Shirley wants to involve the federal courts in an area that is
traditionally -- and obviously -- the states' domain.

We refuse to become embroiled in what is clearly an ongoing state
affair. Federal courts are obliged to decline jurisdiction to interfere
with ongoing state court proceedings even if the parties allege consti-
tutional violations. See Younger v. Harris, 401 U.S. 37, 41 (1971);
Employers Resource Management Co. v. Shannon, 65 F.3d 1126,
1134 n.7 (4th Cir. 1995) (explaining that the Younger abstention doc-
trine has been expanded to cover noncriminal judicial proceedings).
Younger abstention is proper when "(1) there is an ongoing state judi-
cial proceeding, (2) the proceeding implicates important state inter-
ests, and (3) there is an adequate opportunity to present the federal

                    5
claims in the state proceeding." Shannon, 65 F.3d at 1134. We con-
clude that Younger abstention is required here. The matter is ongoing;
by its very terms, the order is effective "until further order of [the
JDR] Court." Important state interests are involved. Indeed, domestic
relations issues are uniquely local matters upon which we will not
encroach. We also think it is clear that Shirley had adequate recourse
in the courts of the Commonwealth of Virginia to raise her federal
constitutional claims.

Yet, Shirley has made no attempt to raise these claims in state court
by using available state procedures to challenge the protective order.
She did not avail herself of Virginia's appellate courts, nor did she
even ask the JDR Court to modify its order. Rather, she seeks to mod-
ify this order in federal court without first allowing the state courts
an opportunity to do so. Shirley has not explained why these avenues
to challenge the protective order are inadequate to allow her to raise
her federal constitutional claims, other than simply to speculate that
she would not receive fair treatment based on her perception that the
JDR Court has already once denied her constitutional rights in issuing
the protective order.

As we have noted on other occasions, "[w]here post-deprivation
state procedures are available which satisfy due process concerns, it
is particularly appropriate for the federal courts to abstain from decid-
ing matters best left to the states." Weller v. Department of Soc. Servs.
for Baltimore, 901 F.2d 387, 396 (4th Cir. 1990). Here, under
Younger abstention principles, it is simply inappropriate for us to
interfere, and we refuse to do so. See Liedel v. Juvenile Court of Mad-
ison County, Ala., 891 F.2d 1542 (11th Cir. 1990) (holding that
Younger required dismissal of an action requesting an injunction
against the issuance of orders by a state juvenile court).3
_________________________________________________________________
3 Furthermore, even if it were appropriate for us to meddle in this state
domestic relations matter, and even if Craig were not protected by immu-
nity, we question whether Shirley stated a viable due process claim. In
the first place, she has not convinced us that she suffered the deprivation
of a constitutionally protected liberty interest. See Williams v. Williams,
485 S.E.2d 651, 652-53 (Va. App. 1997) (observing that there is no com-
mon law right of visitation for grandparents in Virginia), aff'd as
modified, 501 S.E.2d 417 (Va. 1998); see also Ellis v. Hamilton, 669

                    6
III.

For the foregoing reasons, we conclude that Shirley's appeal is
without merit, and we affirm the decision of the district court.

AFFIRMED
_________________________________________________________________
F.2d 510, 513 (7th Cir. 1982) (expressing doubt that grandparents main-
tain a protected liberty interest in visitation of their grandchildren when
the grandchildren are in their parents' custody). And, even when the state
has infringed upon a protected liberty interest, there is no due process
violation if the state -- as does the Commonwealth here -- has sufficient
post-deprivation remedies. See Ingraham v. Wright, 430 U.S. 651, 676-
82 (1977). Shirley has not even attempted to use any of these avenues
of relief.

                    7